      Case 1:20-cv-00480-JEJ-MCC Document 359 Filed 02/02/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BHARATKUMAR G. THAKKER,                              :              1:20-cv-480
et al.,                                              :
           Plaintiffs,                               :
                                                     :
                      v.                             :              Hon. John E. Jones III
                                                     :
CLAIR DOLL, in his official capacity                 :
as Warden of York County Prison,                     :
et al.,                                              :              Hon. Martin C. Carlson
                  Defendants.                        :

                                            ORDER

                                      February 1, 2021
       AND NOW, upon consideration of the Report and Recommendation (Doc.

350) of United States Magistrate Judge Martin C. Carlson recommending that the

Respondents’ motions to deny the habeas petitions filed by Petitioners Jean H.C.

Augustin and Henry Pratt,1 (Docs. 323 and 329) be granted, and the habeas

petitions of Augustin and Pratt should be dismissed, and noting that neither party

has not filed objections2 to the report and that there is no clear error on the record,


1
  Both Petitioners Augustin and Pratt were previously released from immigration custody by this
Court with conditions of release and were expressly warned that their release order would expire
if they were to abscond. (Doc. 60, p. 2). As of this writing, both Augustin and Pratt have
absconded and cannot be located. Accordingly they may be re-arrested by immigration
authorities if located and remanded to immigration custody without violating any Orders of this
Court.
2
  When parties fail to file timely objections to a magistrate judge’s report and recommendation,
the Federal Magistrates Act does not require a district court to review the report before accepting
it. Thomas v. Arn, 474 U.S. 140, 149 (1985). As a matter of good practice, however, the Third
Circuit expects courts to “afford some level of review to dispositive legal issues raised by the
                                                 1
      Case 1:20-cv-00480-JEJ-MCC Document 359 Filed 02/02/21 Page 2 of 3




see Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007) (explaining that “failing to

timely object to [a report and recommendation] in a civil proceeding may result in

forfeiture of de novo review at the district court level”) and the Court finding Judge

Carlson’s analysis to be thorough, well-reasoned, and fully supported by the record

IT IS HEREBY ORDERED THAT:

       1.      The Report and Recommendation (Doc. 350) of Magistrate Judge

               Carlson is ADOPTED in its entirety.

       2.      Respondents’ motions to deny the habeas petitions filed by Petitioners

               Jean H.C. Augustin and Henry Pratt, (Docs. 323 and 329) are

               GRANTED.

       3.      The habeas petitions of Petitioners Jean H.C. Augustin and Henry

               Pratt are DISMISSED and the Clerk of Court shall TERMINATE

               Petitioners Augustin and Pratt as parties to this docket.



report.” Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987). The advisory committee notes
to Rule 72(b) of the Federal Rules of Civil Procedure indicate that “[w]hen no timely objection is
filed, the court need only satisfy itself that there is no clear error on the face of the record in
order to accept the recommendation.” FED. R. CIV. P. 72(b), advisory committee notes; see also
Henderson, 812 F.2d at 878-79 (stating that “the failure of a party to object to a magistrate’s
legal conclusions may result in the loss of the right to de novo review in the district court”); Tice
v. Wilson, 425 F. Supp. 2d 676, 680 (W.D. Pa. 2006) (holding that the court’s review is
conducted under the “plain error” standard); Cruz v. Chater, 990 F. Supp. 375-78 (M.D. Pa.
1998) (holding that the court’s review is limited to ascertaining whether there is “clear error on
the face of the record”); Oldrati v. Apfel, 33 F. Supp. 2d 397, 399 (E.D. Pa. 1998) (holding that
the court will review the report and recommendation for “clear error”). The Court has reviewed
the magistrate judge’s report and recommendation in accordance with this Third Circuit
directive.


                                                 2
Case 1:20-cv-00480-JEJ-MCC Document 359 Filed 02/02/21 Page 3 of 3




 4.   This matter is REMANDED to Magistrate Judge Carlson for all

      further pretrial management.




                                         s/ John E. Jones III
                                         John E. Jones III, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania




                                 3
